Case 1:18-cv-01572-MN Document 152 Filed 10/20/20 Page 1 of 8 PageID #: 5348




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

AQUA CONNECT, INC. a Nevada corporation,
and STRATEGIC TECHNOLOGY PARTNERS,
LLC, a Nevada limited liability company,
                                                     C.A. No. 18-01572-MN
                      Plaintiffs,

               v.                                    LEAD CASE

TEAMVIEWER US, LLC,

                      Defendant.

AQUA CONNECT, INC., a Nevada corporation,
and STRATEGIC TECHNOLOGY PARTNERS,
LLC, a Nevada limited liability company,
                                                     C.A. No. 19-2286-MN
                      Plaintiffs,

               v.

TEAMVIEWER GmbH,

                      Defendant.



            JOINT STATEMENT REGARDING EUROPEAN DEPOSITIONS

       Plaintiffs Aqua Connect, Inc. and Strategic Technology Partners, LLC (collectively,

“Aqua” or “Plaintiffs”) and defendants TeamViewer US, LLC and TeamViewer GmbH

(collectively, “TeamViewer” or “Defendants”) submit this Joint Statement Regarding European

Depositions, pursuant to the Court’s October 16, 2020 Order entered at the hearing on Plaintiffs’

Motion to Compel Depositions of TeamViewer’s witnesses (Dkt. 150). The parties have

conferred via email and telephonically on October 20 regarding the issue of whether depositions

of TeamViewer’s witnesses may proceed in Europe. The parties have not reached agreement on
Case 1:18-cv-01572-MN Document 152 Filed 10/20/20 Page 2 of 8 PageID #: 5349




the issue of whether depositions should proceed in Europe, and submit their separate positions

below.

                                            Plaintiffs’ Position

         Travel is opening back up in Europe. The European Union has launched an official

website, http://reopen.europa.eu, which states that “The European Union, and all of its member

states, are planning for a safe re-opening of Europe,” and that the goal is for “everyone to enjoy

their holidays, to reunite with family and friends, and to be able to travel for any purpose.” Ex.

A. The website states that “Entry from EU Member States + Schengen Associated countries is

allowed without restrictions, unless a country or region is defined as high risk area.” Ex. B

(emphasis added). It notes that “[t]he Robert Koch Institute provides a list of international risk

areas, which is updated regularly.” We have attached an English version of the latest Robert

Koch Institute list identifying the areas that are considered “high risk.” Ex. C.

         First, At least the following five countries are not “high risk” according to the Koch

Institute list (or include regions that are not “high risk”), and freely allow depositions to be

conducted of voluntary witnesses. Information regarding depositions in foreign countries is

available from https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-

Information.html, attached hereto for the following countries. See Ex. E.

            •   Cyprus – Travel and voluntary depositions are permitted. See Ex. C (omitting

                Cyprus from “high risk” areas); Ex. E at 1 (“Oral depositions or depositions on

                written questions may be taken by U.S. consular ofﬁcers or by private attorneys

                from the U.S. or Cyprus at the U.S. Embassy or at another location such as a hotel

                or ofﬁce, either on notice or pursuant to a commission.”)




                                                  2
Case 1:18-cv-01572-MN Document 152 Filed 10/20/20 Page 3 of 8 PageID #: 5350




           •   Finland – Travel and voluntary depositions are permitted. See Ex. C (listing only

               certain regions of Finland as “high risk”); Ex. E at 3 (“Voluntary depositions of

               willing witnesses in civil and commercial matters are permitted regardless of the

               nationality of the witness.”)

           •   Italy – Travel and voluntary depositions are permitted. See Ex. C (listing only

               certain regions of Italy as “high risk”); Ex. E at 4 (“Voluntary depositions may be

               taken of willing witnesses.”)

           •   Latvia – Travel and voluntary depositions are permitted. See Ex. C (omitting

               Latvia from “high risk” areas); Ex. E at 6 (“Voluntary depositions may be

               conducted in Latvia regardless of the nationality of the witness, provided no

               compulsion is used.”)

           •   United Kingdom – Travel and voluntary depositions are permitted. See Ex. D at

               1-2 (listing Germany among the states that can “travel to England and may not

               have to self isolate.”); Ex. C (listing only portions of the United Kingdom as

               “high risk”); Ex. E at 9 (“Voluntary depositions of willing witnesses in civil and

               commercial matters are permitted regardless of the nationality of the witness.”)

       Second, the following two countries are also possible deposition venues, given that

travel is permitted and there is information stating that depositions are prohibited:

           •   Lithuania – Travel is permitted and voluntary depositions are not prohibited. See

               Ex. C (listing only certain regions of Lithuania as “high risk”); Ex. E at 8 (no

               information that depositions are prohibited).




                                                  3
Case 1:18-cv-01572-MN Document 152 Filed 10/20/20 Page 4 of 8 PageID #: 5351




           •    Estonia – Travel is permitted and voluntary depositions are not prohibited. See

                Ex. C (listing only certain regions of Hungary as “high risk”); Ex. E at 2 (no

                information that depositions are prohibited).

       As shown above and in the attached Exhibits A-E, TeamViewer has several viable

options for making its witnesses available for depositions in Europe.

       TeamViewer’s objections lack merit. TeamViewer objects that some regions of the

above countries are “high risk,” but the depositions can simply proceed in the other regions that

are not so designated. TeamViewer also objects that its witnesses may be required to self-isolate

for 14-days upon return to Germany, or may be required provide a negative coronavirus report.

These are ordinary travel precautions, and are not particularly disruptive given that the witnesses

almost certainly have remote-work arrangements. Contrary to TeamViewer’s arguments, no

“approval with a consular or central authority” is required in any of the identified countries. See

Ex. E. To the extent TeamViewer offers any “alternative methods” for discovery in written

form, such procedures are not a substitute for deposition examination. Lastly, TeamViewer

objects that certain Hague Convention procedures may be required if the witnesses are not

deemed “voluntary.” However, TeamViewer voluntarily designated these witnesses on its Initial

Disclosures and will be voluntarily presenting their testimony in trial. Given that TeamViewer’s

witnesses are voluntary, any procedures for compelling depositions under the Hague Convention

do not apply.

       In conclusion, Plaintiffs need the depositions of TeamViewer’s witnesses to move this

case forward. This is necessary corporate testimony from the only witnesses that both

Defendants have jointly identified on discovery topics needed for trial. TeamViewer plans to




                                                 4
Case 1:18-cv-01572-MN Document 152 Filed 10/20/20 Page 5 of 8 PageID #: 5352




bring these witnesses to the United States to testify at trial, so they can and should bring them to

a closer country to Germany for remote depositions.

        Accordingly, Plaintiffs propose that the parties confer to identify a mutually-agreeable

location, date, and time for the depositions. The depositions should proceed within 21 days

following completion of the code review and printing, and following completion of

TeamViewer’s further document productions and interrogatory responses.

                                       Defendants’ Position

        TeamViewer thanks the Court for its guidance at the October 16, 2020 hearing and is

committed to finding a way to conduct these depositions as soon as they can be conducted safely

and in accordance with the laws in the applicable jurisdiction. Unfortunately, given the recent

Covid spike in Europe and the laws of the countries in the Schengen region, live depositions are

not feasible at present.

        Travel has not “re-opened” in Europe. In fact, lockdowns and travel restrictions are on

the rise across the region as the number of cases spike. TeamViewer has investigated alternative

locations for the depositions of TeamViewer GmbH employees across Europe and has not

identified any location outside of Germany that is a viable option at this time. Based on

TeamViewer’s investigation, major cities across Europe are considered high risk areas to the

German government. See Ex. 1, https://www.rki.de/DE/Content/InfAZ/N/Neuartiges

_Coronavirus/Risikogebiete_neu.html. For instance, continental France, the Netherlands,

Denmark, and Spain are all currently designated as high-risk areas. Id. Several regions of other

European countries, such as the United Kingdom, Ireland, Sweden, Switzerland, Italy, and

Austria are similarly considered high risk. Id. If German citizens travel to any of these high-risk

areas, upon return they must “self-isolate for 14 days” or provide a negative coronavirus test



                                                  5
Case 1:18-cv-01572-MN Document 152 Filed 10/20/20 Page 6 of 8 PageID #: 5353




result. See Ex. 2, https://www.dw.com/en/traveling-germany-coronavirus/a-54124541; Ex. 3,

https://www.germany.travel/en/information-on-coronavirus.html.

        Further, the state where TeamViewer GmbH’s office is located, Stuttgart, has seen a

spike in new COVID-19 diagnoses. See Ex. 5 at 2,

https://coronavirus.stuttgart.de/item/show/701525. On the state’s website, new regulations have

been put in place to stop the spread and it is believed that “[t]he number of infected people is

rising again, driven mainly by people retuning from their travels.” See Ex. 4 at 5,

https://coronavirus.stuttgart.de/.

        Given the rising number of cases, the noticed deponents are concerned about

travelling. Each of the destinations considered would require travel by airplane or a very long,

multi-day drive. Some of the locales discussed, such as Cyprus, are only available by air. At

least one deponent is in a high-risk category due to age and a family history of asthma. Another

deponent has a pregnant wife, and another has children to care for. While not exhaustive, this is

exemplary of the types of conditions that add to the risk of any travel. With the quarantine

requirement upon return to Germany, travelling at this time would create an undue burden for the

deponents.

        Additionally, guided by the State Department’s synopsis of Hague Convention countries,

the parties discussed other nations within the Schengen Area or nearby that might be available

had safe travel even been possible. See Ex. 6, https://fam.state.gov/FAM/07FAM/

07FAM0930.html#M935_1. Most of them present legal hurdles on top of the travel restrictions

that make difficult or render impossible conducting a deposition therein. For instance,

Switzerland would only allow a deposition if approval was granted from their Hague Convention




                                                 6
Case 1:18-cv-01572-MN Document 152 Filed 10/20/20 Page 7 of 8 PageID #: 5354




central authority, the Federal Department of Justice and Police. DLA attorneys contacted this

office by phone and were told permission would not be granted for deposing German citizens.

       The parties also discussed Bulgaria, which does not allow voluntary depositions, Estonia,

Finland, and Latvia, which have neither objected to nor declared the Hague section on deposition

of witnesses, and Czech Republic, Norway, Hungary, Italy, and Lithuania, which each require

some approval with a consular or central authority. The parties even discussed Cypress, in the

Mediterranean between Turkey and Lebanon, which also appears to require consular

approval. To date, Plaintiffs have not confirmed that consular permission at Cypress, Czech

Republic, Norway, Hungary, Italy, or Lithuania, would be granted, leaving no reason to presume

they would differ from Germany and provide consular permission.

       If Plaintiffs insist on conducting these depositions live, TeamViewer proposes that the

parties continue to monitor the quarantine and travel restrictions over the next 30 days and then

provide a status report to the Court. Fact discovery does not close until December 18, 2020, so

waiting 30 days to reevaluate causes no prejudice to Plaintiffs. In the alternative, TeamViewer

has proposed alternative methods to gain discovery from TeamViewer witnesses in written form

in an effort to move the case forward on the current schedule while maintaining the health and

safety of the witnesses, their families, and counsel.




                                                  7
 Case 1:18-cv-01572-MN Document 152 Filed 10/20/20 Page 8 of 8 PageID #: 5355




 Dated: October 20, 2020

STAMOULIS & WEINBLATT LLC                         DLA PIPER LLP (US)


/s/ Stamatios Stamoulois                          /s/ Brian A. Biggs_____________
Stamatios Stamoulois (DE Bar No. 4606)            Brian A. Biggs (DE Bar No. 5591)
Richard C. Weinblatt (DE Bar No. 5080)            Erin E. Larson (DE Bar No. 6616)
Two Fox Point Centre                              1201 North Market Street, Suite 2100
6 Denny Road, Suite 307                           Wilmington, DE 19801
Wilmington, DE 19809                              Tel: (302) 468-5700
Tel: (302) 999-1540                               brian.biggs@dlapiper.com
Stamoulis@swdelaw.com                             erin.larson@dlapiper.com
Weinblatt@swdelaw.com
                                                  Attorneys for Defendants TeamViewer US,
Attorneys for Plaintiff Aqua Connect, Inc.,       LLC and TeamViewer GmbH
and Strategic Technology Partners, LLC




                                              8
